116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Alonzo ECHOLS, Appellant,v.THE JONES STORE CO.;  Monty Martin;  Russell England;Charles Sartain, Appellees.
No. 96-3725.
United States Court of Appeals, Eighth Circuit.
Submitted June 5, 1997.Filed June 10, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Alonzo Echols appeals from the district court's1 dismissal of his personal injury action for failure to prosecute and to comply with court orders, and the denial of his motion to reconsider.  After reviewing the record and the parties' submissions, we conclude that the district court did not abuse its discretion.  See Sterling v. United States, 985 F.2d 411, 412 (8th Cir.1993) (per curiam) (standard of review).  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri